39 A.3d 149 (2010)
209 N.J. 510
In the Matter of Patrick W. GEARY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-25 September Term 2010, 067099
Supreme Court of New Jersey.
October 26, 2010.

ORDER
This matter having been duly presented to the Court, it is ORDERED that PATRICK W. GEARY of CHERRY HILL, who was admitted to the bar of this State in 1997, and who was suspended from the practice of law for a period of two years effective February 7, 2007, by Order of this Court filed January 12, 2007, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney for a period of one year and until the further Order of the Court.